Judgment, Supreme Court, New. York County, rendered on September 10, 1971, unanimously affirmed. Concur — Stevens, P. J., Markewieh, Murphy and Steuer, JJ.; Capozzoli, J., concurs in' the following memorandum: It was improper for the prosecutor, in the course of his summation, to say: “Now, Mr. Castelli asks, ‘Why is Alexander Pratt going to trial? He is not crazy’. Well, why don’t you ask yourself maybe I didn’t let him cop out, maybe I didn’t let this proven robber cop out.” This comes pretty close to telling the jury the defendant had been seeking to- plead guilty to a lesser crime but the prosecutor would not permit it. However, since the proof is overwhelming as to the guilt of the defendant, I concur in the result reached by the court.